Per Curiam.
The warrant charged that the defendant unlawfully operated a taxicab, with a case of beer as his only passenger, within the city limits of High Point, or within one mile of said city limits or within High Point, Deep River, or Jamestown Township, (emphasis added) The case is controlled by our decision in State v. Furio, 267 N.C. 353, 148 S.E. 2d 275. The Attorney General properly concedes: “The. warrant does not on its face charge the commission of a crime and the Attorney General is unable to distinguish the warrant in Furio from the warrant under question.”
The City of High Point, in the absence of legislative authority, is without power to impose criminal liability for acts committed beyond the city limits. The court should have allowed the motion to quash on the first ground assigned. In the absence of a valid charge against the defendant, the constitutionality of the ordinance is not at issue in the case.
The verdict and judgment are set aside. The cause is remanded to the Superior Court for the entry of a judgment quashing the warrant.
Error and remanded.